Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 1 of 34

JUDGE SCHOFIELD

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

BRIAN TOTIN, 1 9
Plaintiff, Civil Action No.
—against—
METROPOLITAN PROPERTY GROUP COMPLAINT
INC., SAMI KATRI and CHARLES
MUNROE, JURY DEMANDED
Defendants. me 68

 

 

The Complaint of the Plaintiff, BRIAN TOTIN, respectfully shows and alleges as follows:

7

NATURE OF THE ACTION ny

1. This is an action for copyright infringement arising out of the Defendants’ unauthorized
use of two photographs authored and owned by the Plaintiff. Plaintiff is an award-winning
photojournalist whose photographic work was published in a multitude of national publications
including Sports Illustrated, ESPN the Magazine, Newsweek and The New York Times. Plaintiff
subsequently became a real estate agent in New York City and parlayed his photographic expertise
to make photographs of real estate for advertising purposes that result in a higher than average

response rate of consumers to his advertising.

2. Defendants have willfully used photographs made by the Plaintiff without any form of
authorization of the Plaintiff. Defendants used these images for advertising purposes in order to

draw consumers to the properties Defendants were marketing and enjoyed brokerage commissions
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 2 of 34

Defendants may have not been able to obtain without the unauthorized use of the Plaintiff's

photographs.

3. Further, Defendants used Plaintiffs photographs to mislead and defraud the public through
false and deceptive advertising. The photographs Defendants infringed upon were of two separate
apartments at 22 West 77" Street in Manhattan and therefore could not correspond to the apartment
Defendants were advertising. The apartment they were advertising, apartment number “7”, does
not exist at 22 West 77" Street. Upon information and belief, no apartment similar to the non-
existent one Defendants were advertising was then actually available for rental. Upon information
and belief, Defendants did not have the right to advertise any apartment in 22 West 77™ Street as
the exclusive right to advertise the apartments at 22 West 77" Street was granted by the owner to

two non-party real estate brokerage firms.

4. Plaintiff is a licensed real estate salesperson, affiliated with a non-party licensed real estate
broker. As set forth below, Defendants are licensed real estate brokers and salespersons. These
licenses are issued pursuant to Article 12-A of the New York Real Property Law. The State of
New York has issued Regulations Affecting Brokers and Salespersons under part 175 of Title 19

NYCRR.

5. It is well known that real estate agents are viewed with distrust by the public. In a 2015
Gallop poll located at http://news.gallup.com/poll/187874/americans-faith-honesty-ethics-police-
rebounds.aspx, real estate agents ranked 9" worst out of 21 professions (lawyers ranked 10"). As
anyone who has tried to rent an apartment in In New York City can attest, all too many of the real
estate agents advertising apartments for rent engage in various forms of misrepresentation and

fraud. Here, the Defendants did exactly that; Defendants advertised property they were not
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 3 of 34

permitted to advertise, with photographs that they were not permitted to use, of an apartment that
never existed in the first place. Defendants then presumably tried to “bait and switch” members of
the public to other apartments. Defendants did not care if they harmed the public through their
false and misleading advertising. The willful, dishonest, and untrustworthy behavior of Defendants
outlined in this paragraph goes right to the crux of statutory damages as it establishes Defendants’

state of mind, conduct and attitude when infringing on Plaintiff's copyrights.
JURISDICTION AND VENUE

6. This is a civil action seeking damages and declaratory and injunctive relief for copyright
infringement, arising under 17 U.S.C. §§ 101, et seq. This Court has original subject matter
jurisdiction over the action under 28 U.S.C. §§ 1331 and 1338(a), as this action asserts copyright

claims arising under the laws of the United States.

7. This Court has personal jurisdiction over Defendants because all Defendants are licensed
to do business in this state and because Defendants conduct continuous, systematic, and routine
business within this state and this District. Defendants also has committed the acts alleged herein

in this District.

8. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b),(c),(d), and 1400(a)

because Plaintiff's claims arose in this district and because Defendant may be found in this District.
THE PARTIES

9. The Plaintiff herein is a citizen of the State of New York, County of New York.
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 4 of 34

10. Defendant METROPOLITAN PROPERTY GROUP INC (“MPG”) is a domestic business
corporation organized under the laws of the State of New York. MPG is a Licensed Real Estate

Broker in the State of New York holding license number 109938685.

11. Defendant SAMI KATRI (“Katri”) is the Principal Real Estate Broker, Corporate Broker,

president and sole shareholder of Defendant MPG.

12. Defendant CHARLES MUNROE (“Munroe”) is a licensed real estate salesperson who

was, at all time relevant, associated with Defendant MPG.
13. MPG and Katri are collectively referred to as “the MPG Defendants” herein.
ALLEGATIONS COMMON TO ALL CLAIMS

I. Plaintiff's Copyrighted Works

14. Plaintiff has duly registered copyrights in and to 717 published photographs under the title
“Published works of Brian Totin, 2017, Vol 1” with the United States Copyright Office and have
complied with all applicable statutory registration and renewal requirements. The United States
Copyright Office has issued a Certificate of Registration for “Published works of Brian Totin,
2017, Vol 1” under registration number VA 2-096-797 with an effective date of registration of
March 7, 2018. A true and correct copy of registration number VA 2-096-797 is annexed as exhibit

A.

15. Plaintiff has duly registered copyrights in and to 135 published photographs under the title

“Published works of Brian Totin, 2017, Vol 2” with the United States Copyright Office and have
Case 1:19-cv-06013-LGS :Document1 Filed 06/27/19 Page 5 of 34

complied with all applicable statutory registration and renewal requirements. The United States
Copyright Office has issued a Certificate of Registration for “Published works of Brian Totin,
2017, Vol 2” under registration number VA 2-097-805 with an effective date of registration of
March 7, 2018. A true and correct copy of registration number VA 2-097-805 is annexed as exhibit

A.

16. Contained within the group-registered work “Published works of Brian Totin, 2017, Vol
1”, registration number VA-2-096-797, is a photograph titled “22w77a63mr2.jpg” and contained
within the group-registered work “Published works of Brian Totin, 2017, Vol 2”, registration

number VA-2-097-805, is a photograph titled “22w77a24lav jpg”.

17. True and correct copies of “22w77a63mr12.jpg” and “22w77a24lav.jpg” as they appear

within registration numbers VA-2-096-797 and VA-2-097-805 are annexed as exhibit C.

18. The photographs “22w77a63mr2.jpg” and “22w77a24lav.jpg” are collectively referred to

as the Totin Copyrighted Works herein.

19. The Totin Copyrighted Works are individual original works of authorship and constitute

copyrightable subject matter under the Copyright Act, 17 U.S.C. §§ 101, et seq.

20. Plaintiff owns the exclusive right to reproduce the Totin Copyrighted Works, distribute
copies of the Totin Copyrighted Works to the public and display the Totin Copyrighted Works
publicly. Plaintiff is entitled to all of the protections and remedies for the Totin Copyrighted Works

accorded to a copyright owner.
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 6 of 34

II. Defendant’s Infringement of the Totin Copyrighted Works

21. | Upon information and belief, Katri personally trained and instructed sales associates
affiliated with MPG, including Munroe, in aspects of acting as a residential rental agent in New

York City.

22. | Upon information and belief, Katri personally trained and instructed sales associates
affiliated with MPG, including Munroe, to commit copyright infringement when publishing

advertising of apartments for rent in New York City.

23. Upon information and belief, Katri utilized a document he colloquially referred to as the

“Bible” to train and instruct sales associates affiliated with MPG.

24. Upon information and belief, among other things, Katri’s “Bible” trains and instructs sales
associates affiliated with MPG in how to commit copyright infringement when publishing

advertising of apartments for rent in New York City.

25. Upon information and belief, The MPG Defendants were put on notice to not engage in

copyright infringement multiple times, by multiple parties, and ignored such notice.

26. The MPG Defendants were put on notice by Plaintiffin a 2013 email message to not engage

in copyright infringement of Plaintiff's works. The MPG Defendants ignored said notice.

27. On or about June 6, 2018, Plaintiff discovered that Defendants published or caused to be

published the two photographs contained in the Totin Copyrighted Works to the websites
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 7 of 34

http://www.apartments.com (the “apartments.com infringement”) and hitp:-/Avww.showmojo.com

(the “showmojo.com infringement”).

28. True and correct copies of the apartments.com infringement and the showmojo.com

infringement are annexed to this Complaint as Exhibit D.

III. Despite Notice, Defendants Continued to Infringe

29. In an attempt to resolve this matter, Plaintiff sent notice to Defendants of their infringement

on June 21, 2018. Defendants ignored this notice.

30. Plaintiff, through an attorney, contacted Defendants in October 2018. Defendants

responded through their attorney alleging that the photograph were removed.

31. Plaintiff discovered that the showmojo.com infringement was still active in February 2019.

32. Defendants refused to negotiate with Plaintiff in good faith to resolve this matter without
the intervention of the Court. Plaintiff, while in contact with Munroe on an unrelated matter, was
told by Munroe to, “grow up” when Plaintiff asked Munroe to explain his infringements of the
Totin Copyright Works. Munroe also attempted to justify Defendants’ violation of Plaintiff s rights
by calling this matter “ridiculous because agents in New York take photos from other agents every

single day.”

33. Defendants had actual knowledge that they were infringing upon the Totin Copyrighted

Works as they continued to infringe upon the Totin Copyrighted Works after receiving notice.
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 8 of 34

34. In infringing upon the Totin Copyrighted Works, Defendants left an identifying watermark

on each photograph.

35. The Defendants committed two separate willful infringements of the Totin Copyrighted

 

Works.
FIRST CAUSE OF ACTION
Direct Copyright Infringement
(against MPG and Munroe)
36. Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 35 as

though fully set forth herein.

37. The Totin Copyrighted Works constitute copyrightable subject matter under the Copyright
Act, 17 U.S.C. §§ 101, et seq. Plaintiff has recorded the copyrights in and to the Totin Copyrighted
Works with the United States Copyright Office and have complied with all applicable statutory

registration and renewal requirements.

38. On information and belief, Munroe placed or published the apartments.com infringement

and the showmojo.com infringement of the Totin Copyrighted Works.

39. Under 19 NYCRR $175.25 (b) (1), “Only a real estate broker is permitted to place or cause
to be published advertisements related to the sale or lease of property.” Therefore, MPG is the de
facto publisher of all advertisements placed or caused to be published by its affiliated associate
real estate brokers and real estate salespersons, including the apartments.com infringement and the

showmojo.com infringement.
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 9 of 34

40. Plaintiff owns the United States copyrights in the Totin Copyrighted Works, and the
exclusive right to reproduce the work, distribute copies of the work to the public and display the
work publicly. Plaintiff is entitled to all of the protections and remedies for the Totin Copyrighted

Works accorded to a copyright owner.

41. On information and belief, in direct violation of Plaintiff's exclusive rights, MPG and
Munroe have directly infringed, and unless enjoined by this Court, will continue to infringe, on
the copyrights in the Totin Copyrighted Works by, among other things, publishing the Totin

Copyrighted Works to various websites without the consent of the Plaintiff.

SECOND CAUSE OF ACTION
Vicarious Copyright Infringement
(against the MPG Defendants)

42. Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 41 as

though fully set forth herein.

43. Under the doctrine of respondeat superior, Title 19 NYCRR, and New York State case
law, it well established that a Real Estate Broker and the Principal Broker of the Real Estate Broker

are vicariously liable for sales associate misconduct.

44. On information and belief, the MPG Defendants has the right, ability and responsibility to
supervise the MPG Defendants’ sales associate Munroe, and on information and belief, did
supervise Munroe in his unlawful preparation, duplication, and distribution of the Totin

Copyrighted Works.
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 10 of 34

45. On information and belief, the MPG Defendants enjoys a direct financial benefit from the

preparation, duplication, and distribution of the infringements of the Totin Copyrighted Works.

46. In direct violation of Plaintiffs’ exclusive rights, and as a consequence of the foregoing,

the MPG Defendants haves vicariously infringed the copyrights in the Totin Copyrighted Works.

THIRD CAUSE OF ACTION
Contributory Copyright Infringement
(against Sami Katri)

47. Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 46 as

though fully set forth herein.

48. On information and belief, Katri knew or had reason to know that the publications of the
Totin Copyrighted Works referenced in paragraphs 27 and 28 above are unauthorized

reproductions of the Totin Copyrighted Works.

49, On information and belief, Katri induced, caused, and materially contributed to the
unauthorized preparation, duplication, distribution, and public display of the Totin Copyrighted
Works, by personally training and instructing sales associates affiliated with MPG to commit
copyright infringement when publishing advertising of apartments for rent in New York City, and

Katri continues to do so.

50. In violation of Plaintiffs’ exclusive rights, Katri has contributed to the infringement and,
unless enjoined by this Court, will continue to contribute to the infringement of the copyrights in

the Totin Copyrighted Works.

10
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 11 of 34

51. Katri was, upon information and belief, put on notice by multiple third parties to not
infringe in their works. Katri was put on notice by Plaintiff to not infringe in his works four years
prior to Plaintiffs creation of the Totin Copyright Works. It is clear that, by continuing to
personally train and instruct sales associates affiliated with MPG to commit copyright
infringement after receiving notice, Katri’s actions were done with willful, reckless and malicious

intent directed towards all photographers that create photographs of apartments in New York City.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

Defendant as follows:
1. That the Court find that:

a. MPG and Munroe have infringed the copyrights in the Totin Copyrighted
Works;

b. The MPG Defendants have vicariously infringed the copyrights in the Totin
Copyrighted Works through the actions of Munroe.

c. Katri has, with willful, reckless and malicious intent, contributed to the

infringement of the copyrights in the Totin Copyrighted Works.

2. That the Court enter a declaration that Defendants’ publication of the Totin

Copyrighted Works constitutes infringement of the Totin Copyrighted Works.

3. That the Court find that as a direct and proximate result of Defendants’ foregoing

acts, Plaintiff is entitled to the following damages:

1]
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 12 of 34

a. At Plaintiffs’ election, statutory damages of up to $150,000 for each
separate Totin Copyrighted Work infringed for willful infringement
pursuant to 17 U.S.C. § 504(c), or Plaintiffs’ actual damages sustained as a
result of Defendants’ acts of copyright infringement according to proof and
Defendants’ profits obtained as a result of their acts of copyright

infringement according to proof; and

b. Plaintiff’s reasonable attorneys’ fees and costs pursuant to the Copyright

Act of 1976, 17 U.S.C. §§ 101, et seq., and 17 U.S.C. § 505.

4. That the Court find that the threat of irreparable harm to Plaintiff as a result of
Defendants’ conduct leaves Plaintiff without adequate remedy at law, and therefore that
Plaintiff is entitled to an injunction restraining Defendant, their agents, servants,
employees, attorneys, successors, assigns, subsidiaries, and all persons, firms, and
corporations acting in concert with them, from directly or indirectly infringing the
copyrights in the Totin Copyrighted Works, including but not limited to continuing to
distribute, market, advertise, promote, produce, sell, or offer for sale the Totin Copyright
Works or any works derived or copied from the Totin Copyrighted Works, and from

participating or assisting in any such activity whether or not it occurs in the United States.

5. That the Court enjoin Defendants, their agents, servants, employees, attorneys,
successors, assigns, subsidiaries, and all persons, firms, and corporations acting in concert
with them, from directly or indirectly infringing the copyrights in the Totin Copyrighted
Works, including but not limited to continuing to distribute, copy, publicly perform,
market, advertise, promote, produce, sell, or offer for sale the Totin Copyrighted Works or
any works derived or copied from the Totin Copyrighted Works, and from participating or

assisting in any such activity whether or not it occurs in the United States.

6. That the Court grant such other, further relief as it deems just and proper.

12
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 13 of 34

Dated: June 26, 2019
New York, New York

Respectfully submitted,

BRIAN TOTIN, PRO SE

 

Brian Totin

PO Box 230581

New York, NY 10023
(917)-881-1830
brian@briantotin.com

DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury as provided by Rule 38 of the Federal Rules of Civil Procedure.

Dated: June 26, 2019
New York, New York

  

Respectfully submitted,

BRIAN TOTIN, PRO SE

Eorwcrnncemsernoessesanne

 

Brian Totin

PO Box 230581

New York, NY 10023
(917)-881-1830
brian@briantotin.com

13
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 14 of 34

EXHIBIT A
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 15 of 34
Certificate of Registration

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below, The information on this certificate has
been made a part of the Copyright Office records.

 
 

Registration Number

eo Ke 6 Z VA 2-096-797
A. Effective Date of Registration:
7 March 07, 2018

Acting United States Register of Copyrights and Director

Copyright Registration for a Group of Published Photographs
Registration issued pursuant to 37 C.F.R. § 202.4(i)
For Photographs Published: January 03, 2017 to September 28, 2017

Title

 

Title of Group: Published works of Bri n Totin, 2017, Val 1
Number of Photographs in Group: 717

* Individual Photographs: 101w70a3nk2.jpg, 10lw7Oa3nlav.jpg, 10!w70a3nir! jpg, 101w70a3nlr2 jpg,
10!w70a3nir3 jpg, [Olw7Oa4nbrl jpg, 101w70a4nbr2.jpg, 101w70a4nbr3 jpg.
101 w70a4nbr4 jpg, 10lw70a4nk jpg, 101w70a4nk2.jpg, 101w70a4nlav. jpg,
10] w70a4nla’?.jpg, 10] w70a4nlav33.jpg, 10] w70a6énbr1 jpg,
10iw70a6nbr2.jpg, 101w70a6nk jpg, 10! w70a6niavjpg, 10! w70a6nir.jpg,
101 w70a6nlr2.jpg, 10] w70a6nter, jpg, 1}Olw70abnwd.jpg, 101 w73alchrl jpg,
10iw73alcbr2.jpg, 1Olw73alckjpg, l0lw73alclav.jpg, 10) w73alcirjpg,
102w134a2cbr.jpg, 102w|34a2ck jpg, 102w!34a2clavjpg,
102w134a2cir! jpg, 102w! 34a2clr2 jpg, |02w134a3dbr.jpg,
102wi34a3dbri jpg, 102w134a3dk jpg, 102w 134a3dlav.jpe,
102w! 34a3dlr jpg, 102w134a3dlr2.jpg, 106w80a3fl k jpg, 106w80a3fl lav.jpg,
106w80a3filr.jog, 1O6w80a3f2k. jpg, 106w8Ca3f2iav.jpg, 166w80a3f2ir.jpg,
106w80a3f2irl jpg, 106w80a4rbri jpg, 106w80a4rbrla jpg,
106w80a4rbr2.jpg, 106w80a4rbr3 jpg, 106w80a4rk.jpe, |O6w80a4rlavl jpg,
106w80a4rlav2.jpg, 106w80a4rlav3 jpg, 106w80a4rirl jpg, 106w80a4rlr2 jpg,
106w80adrterl jpg, 106w80a4rter2 jpg, 1O6w80abf]br.jpg, ]O6w80abitk.jpg,
106w80abfllavl jpg, 106w80abfllav2.jpg, 106w80abfllrjpg,
106wS80abf2base.ipg, 106w80abf2k.jpg, \O6w80abflavl jpg,
106w80abflav2 jpg, |O6w80abf2irl jpg, |O6w8Oabf2ir2.jpg,
128w8lalrbrjpg, 128w8lalrbsmtjpg, 128w8lalrgarden.jpg, |28w8 lalirk.ipg,
128w8lalrlav jpg, 128w8lalrir.jpg, |28w8lalroffc.jpg, 128w8 la2rbriajpg,
128w8la2rbrlo.jpg, |28w8la2rk jpg, 128w8la2rlav.jpg, !28w8la2rlr) jpg,
128w8la2rir2.jpg, 130w73a3k jpg, 130w73a3lav.jpg, 130w73a3irl jpg.
130w73a3ir2. jpg, 130v 73a3tr3 jpg, 130w73a4k1 jpg, 130w73a4k2.jpg,
130w73adlav.jpg, 130v 73a4mrl jpg, 130w73a4mr2 jpg, 130w73a4mr3 jpg,
130w73a8k jpg, 130w73a8lav jpg, 130w73a8lrjpg, 130w73a8lr2 jpg,
130w73a8ter.jpg, 130w73al0k jpg, 130w73al Olav.jpg, 130w73alOmrt jpg,
130w73al0mr2.jpg, 137w83a2wbrl jpg, 137 w83a2whr2.jpg,
137w83a2wbr3 jpg, 137w83a2wk jpg, |37w83a2wlav2.jpg,
137w83a2wleve.jpg, 137w83a2wirl jpg, 137w83a2wlr2.jpg, |39w83a2sk jpg,
139w83a2slav jpg,

Published: January 2017

139w83a2slr rev.jpg, 139w83a2sirjpg, 139w83a5slk jpg, 139w83a5si lav jpg,

* Individual Photographs: 5 | ;
139w83a5sllr.jpg, 139w83a5sk.jpg, 139w83aSslav.jpg, 139w83aSsir jpg,

Page | of 6
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 16 of 34

Published:

Individual Photographs:

139w83aSsir2.jpg, 148w70a3k.jpg, 148w70a3lav.jpg, 148w70a3mrl jpg,
148w70a3mr2.jpg, 148w70a9k jpg, 148w70a9lav.jpg, 148w70a9MR 1 jpg,
{48w70a9MR2, jpg, 148w70a1 5k.jpg, 148w70al Smrl jpg, 148w70a15mr2.jpg,
148w705th fi lav.jpg, 158w81a33brl jpg, 158w81a33br2.jpg, 158w81a33k.jpg.
158w81a33lav.jpg, 158w81a33lrl jpg, 1S8w81a42brl jpg. 158w81a42br2.jpg,
158w81a42k.jpg, [58w8la42lav.jpg, 158w8ia42ir.jpg, 158w81a5lbrl jpg,
158w8taS lbria,jpg, 158w8la5lbr2.jpg, (S8w81a51br3 jpg, 158w8la51k jpg,
158w8laSltav.jpg, |S8w8taSllri jpg, 158w8ta51r2.Jjpg, 158w8ia6lbrlajpg,
158w8la6lbrib.jpg, 1S8w8la6lbr2b.jpg, 1S8w8ia61br21 jpg,
158w8ila6lk.jpg, 158w8ia6llav.jpg. 158w8la6lirl jpg, |S8w8ia6llr2.jpg,
158w81aBRI jpg, |S8w8labr2.jpg. 158w8laK.jpg, 158w8lalav jpg,
1S8w8lalt.jpg, 158w8lair2.jpg, |S8w8laphir under con.jpg,
1S8w8laphterr,jpg, 1 58w8}aphunder reno hdr.jpg, 158w8 laphwall o glass.jpg.
158w8lavbria.jpg, 158w8lavbrib jpg, 1S8w8lavbr2a.jpg, 158w8] avbr2b.jpg,
158w8 lavk.jpg, [S8w8lavtav.jpg, 158w8lavirl jpg, 1S8w8lavir2.jpg,
158w8lavview.jpg, 158w8! foyer,jpg, 160clarelhbr! jpg, 160clare} hbr2.jpg,
160clarethbr3.jpg, 16 larethk1 jpg, 160clare] bk2 jpg. 160clare!hlav.jpg,
160clarelhirt jpg, 160ciarelhlr2.jpg, 160clare2 fori jpg. 160clare2for2.jpg.
160clare2ik,jpg, 160clarc2Mav.jpg, }6Gclare2firl jpg, 160clare3kbri PE:
160clare3kk jpg, 1}60clare3klav.jpg, 160clare3kir.jpg, 160clareSfbr jpg.
160clareSfk jpg. 160clareSfirl jpg, 160clareSflr3 jpg, l60clareSjbrt jpg,
160clareSjk2.jpg, 1 60clareS5jir3.jpg, 160clareexterior jpg, 163w735ek jpg.
163w735elav ‘yg, 163w735emrl jpg, 163w735emr2 jpg, 202w9b6a! chrla.jpg,
202w96alcbr1b.jpg, 202w96alcbr2.jpg, 202w96alck.jpg, 202w96alclav.jpg,
202w96a!cirl jpg. 202w96al clr2.jpg, 202w96alcobr! jpg,

202W96a I cobr2.jpg, 202w96alcok.jpg, 202w96a Icolav jpg,

202w96al coir! jpg, 202w96al dbr.jpg, 202w96a idk jpg,

January 2017

202w96aldlav.jpg, 202w96al dirl jpg, 202w96a I dir2 jpg, 202w96a2abr
rev.jpg, 202w96a2abr.jpg, 202w96a2ak jpg, 202 w96a2alav.jpg,
202w96a2alr.jpg, 204w96a3cbri jpg, 204w96a3cbr2.jpg, 204wI6a3ck.ipg,
204w96a3clav.jpg, 204w96a3clr.jpg, 204w96a4bbri jpg. 204w96a4bk jpg,
204w96a4blav jpg, 204w96a4bIrl jpg. 204w96a4bobr jpg, 204w96a4bok jpg,
204w96a4bolav.jpg, 204w96adbolr jpg, 204w9GaScbr.jpg, 204w96a5ck.jpg,
204w96aSclav.jpg, 204w96aSclr.jpg. 206w96adabria jpg, 206w96a4abr 1b. jpg,
206w96adabr2a.jpg, 206w96a4abr2b.jpg, 206w9G6adak jpg, 206w96a4alav jpg,
206w96a4alrl jpg, 206w96a4alr2 jpg, 206w96a4cbr1 jpg, 206w96adcbr2. jpg,
206w96a4ck jpg, 206w9G6a4clav jpg, 206w96a4clrt jpg, 206w6adclr2.jpg,
230w79a73nbi jpg, 230w79a73ndr.jpg, 230w79a73nk.jpg,
230w79a73nlav.jpg, 230w79a73nlr.jpg, 230w79a73nlr2.jpg,
230w79a73nmaids.jpg, 230w | O8adabr jpg, 230w 1 08a4abrl Jpg.
230w108adabr2.jpg, 2: wl 08a4adr.jpg, 230w 1 08a4ak | jpg,
230w108a4ak2.jpg, 23-w108adalav.jpg, 230w108a4alr jpg,

230w108a4arbr! jpg, 230w1 08a4arbr2. jpg, 230w 1 08a4arbr3 jpg,
230w108a4ardr.jpg, 230w1 08adark jpg, 230w 1 08a4arlav.jpg,
230w108adarlr.jpg, 230w] O8a4arlr2 jpg. 230w 1 08a4bbrl jpg.

230w 108a4bbr2.jpg, 230w108a4bbr3 jpg, 230w 108a4bde jpg,

230w108a4bh ‘pg, 2 50w108adblav jpg, 230w] 08a4ble. jpg,

230w1 08a4cbr1 jpg, 230w 1 08a4ebr!r.jpg, 230w 108a4cbr2.jpg,
230w108a4cbr3 jpg, 230w!08a4cbr4.jpg, 230w L08a4ck.jpg,
230w108a4clav.jpg, 230wL08a4ctr] jpg, 230w108a4clr2 jpg,
230w108a4cobrl jpg, 230w108a4cobr2 jpg, 230w] O8a4cobr3.ipg.
230wl08a4cobr4 jp. 230wl08adcok.jpg, 230wl08a4colav jpg,
230w108a4colr] jps, 230w 1 08a4colr2. jpg, 230w | O8a6cbr1a.jpg,
230w108a6cbr1 b.jpg, 230w108a6cbr2a jpg, 230w |! O8a6cbr2b.jpg,

230w 108a6cbr3a.jpg, 230wl 08a6cbr3b.jpg, 230w 1 08a6ck.jpg, ;
230w]08al--tav.jpe, 230w108a6clr.jpg, 235w103a7ck jpg, 235w103a7clav.jpg,

Page 2 of 6
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 17 of 34

Published:

¢ Individual Photographs:

Published:

Individual Photographs:

235w103a7cir) jpg, 235w103a7cir2. jpg, 235w 03a8ck.jpg,
235w103a8clav.jpg, 235w103a8cirt Jpg. 235w 1 03a8clr?2.jpg,
240w1l04a3ebr1 jpg, 240w104a3ebr2. jpg, 240w 104a3ck jpg,
240w1 04a3clav.jpg, 240w 104a3elr.jpg,

January 2017

240w 1 04a5ebr.jpg, 240w104aS5ebr2 Jpg, 240w104a5ek jpg,

240w 104a5elav jpg, 240w 104aSelr.jpg, 240w104a6dbr.jpg,
240w104a6dbr2.jpg, 240w1 O4a6dk jpg, 240w 104a6dlav.jpg,
240w104a6dir.jpg, 243w107a2rbr 1 jpg, 243w107a2rbr2. Jpg,
243w107a2rbr3 jpg, 243w107a2rlav.jpg, 243w1 07a2rlr.jpg,
250w104a32brla,jpg, 250w104a32br1b.jpg, 250w104a32br2.jpg,
250w104a32dr.jpg, 250w104a32k.jpg, 250w i 04a32Ir. jpg,
250w104a32maids.jpg, 250w104a32odr jpg, 250w 104a32o0k jpg,
250w104a32olav.jpg, 250w104a32oIr,jpg, 250w104a6 Ibria. JPE.
250w104a6] br b.jpg, 250w104a6 | br? Jpg, 250w 1046! dr.jpg,
250w104a6thall.jpg, 250w104a6)k.jpg, 250w104a6| lav.jpg,
250w104a6lir.jpg, 250w!04a61 maids.jpg, 250w104a73br1a.jpg,
250w104a73br1b2.jpg, 250w 1 04a73br2.jpg, 250w 1 04a73dr.jpg,
250w1042a73k jpg, 250 104a73lav.jpg, 250w104a73lr.jpg,
250w104a91brla.jpg, 250w104a9 | brl b.jpg, 250w 104a9 lbr2 jpg,
250w104a9 i br3.jpg, 250w104a9!dr.jpg, 250w! 04a91k jpg,
250w104a91k2. jpg, 250w 104a9 Hav Jpeg, 250w104a9 1 lav2.jpg,
250w104a91Ir.jpg, 250w104a9lterrace.jpg, 250w104a91 wic.jpg,
250w104a92br} jpg, 250w 104a92br2.jpg, 250w 104a92dr.jpg,
250w104a92k ‘pg, 250w104a92lav.jpg, 250w104a92Ir.jpg,
250w104a92maids.jpg, 250w104ag3br1a.jpg, 250w] O4ag3brlb.jpg,
250w 104ag3br2.jpg, 250w 104ag3dr.jpe, 250w 104ag3k.jpe,

250w 1 04ag3lav jpg, 250w104ag3ir jpg, 250w1 O4aphbr2.ipg,

250w 104aphbr3 jpg, 250w 1 04aphdr.jpg, 250w 1 04aphlav. Jpg.
230w104aphir.jpg, 250w104aphmr.jpg, 250w | 04aphoutside. Jpg.
304w30a3k jpg, 304w30a3lav.jpg, 304w30a3Irl jpg, 304w30a3Ir2 jpg,
304w30a3ir3 jpg, 304w30a3yard.jpg, 304w30a6k. Jpg. 304w30a6mrl jpg,
304w30a6mr2.jpg, 304w30a13mr! jpg, 304w30al3mr2.jpg,
304w102a2cbr) jpg, 304w102a2cbr2.jpg, 304w)02a2ck JPg;
304w102a2clav jpg, 304w 102a2clr] jpg, 304w102aSabr.jpg,
304w102a5ak.jpg, 304w102aSalav.jpg, 304w | O2aSalr.jpg, 304w 102a5alr2.jpg,
310w89a2fbrl jpg, 310w89a2fbr2 jpg, 3 1O0w89a2k.jpg, 3lOw89a2flav.jpg,
310w89a2flrl jpg, 310w89a2flr2.jpg, 3]0w89a2fobr] Jpg, 310w89a2fobr2 jpg,
310w89a2fok.jpg, 310w89a2folav.jpg, 31 Ow89a2folr.jpg,

January 2017

785 weaa2bma.ds.jpg, 785weaa3ebrl jpg, 785weaa3ebr2. jpg,

785weaa3ek jpg, 7B5weaa3ek2. jpg, 785weaa3elav.jpg, 785weaa3elr]. jpg,
785weaa3elr2.jpg, 78Sweaa8ebrl jpg, 785weaaSebr2.jpg, 7BSweaakek jpg,
785weaa8elav jpg, 785 veaa8elr.jpg, 785weaa8elr2.jpg, 785 weaa8eoccbr.jpg,
785weaa8eocck.jpg, 7& jweaa8eocclav.jpg, 785 weaa8eocclr jpg,

785weaal Idbri jpg, 785weaa) Idbr2.jpg, 785weaal Idhall.jpg,

785weaal idk jpg, 785weaal Idlav.jpg, 785weaal ldirl jpg,

785weaa) Idir2.jpg, 78Sweaal 2ebr.jpg, 785weaa] 2ek,jpg, 785weaal 2clav. Spa,
785weaal 2elr.jpg, 785weaa | 2eview.jpg, 785weaal Sabr! jpg,

785 weaa i Sab~?. jpg, 785weaal Sak.jpg. 785weaa] Salav.jpg,

785 weaal Salrl.jpg, 785weaalSaview jpg, 785weaal ScBR | .jpe,

785weaal SeBR2 jpg, 785weaa | Sek2.jpg, 785weaal Selav jpg,

785weaal Selr] jpg, 785weaa) Selr2 jpg, 785 weaal Seview.jpg,

785weaa! 7coccbr] jpg. 785weaa! 7coccbr2.jpg, 785weaa! 7cocck.jpg,
785weaal 7cocclav.jpg, 785weaa! 7coccir] jpg, 785weaal 7cocclr2.jpg,
1598thirda2bk jpg, 1598thirda2blav.jpg, 1598thirda2btr.jpg,

Page 3 of 6
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 18 of 34

Published:

Individual Photographs:

Published:

Individual Photographs:

1598thirda2cK jpg, 1598thirda2cLAV jpg, 1598thirda2cMR1 jpg,
1598thirda2c! “R2.jpg,
January 2017

15w95a2rbr.jpg, 1Sw9Sa2rk.jpg, |Sw9Sa2rlav.jpg, 15w95a2rirl jpg,
15w95a2rlr2.jpg, 22w77a32br.jpg, 22w77a32br2, jpg, 22w77a32lav jpg,
22w77a32view.jpg, 22w77a42br1 jpg, 22w77a42br2.jpg, 22w77a42k.jpg,
22w77a42lav.jpg, 22w77a42\r.jpg, 22w77a42Ir2.jpg, 22w77a63k jpg,
22w77a63lav.jpg, 22w77a63mrl jpg, 22w77a63mr2.jpg, 22w77a66brl jpg,
22w77a66br2.jpg, 22w77a66k. jpg, 22w77a66lav.jpg, 22w77a66lr. jpg,
22w7Tlobby.jpg, 22w77roof.jpg, 30w6 1a2lebr.jpg, 30w61a21ek.jpg,
30w61a2 lelav.jpg, 30w61a2lelr.jpg, 40w89a4bk.jpg, 40w89a4bmr jpg,
40w89a4bmir2.jpg, 40w89a4bter jpg, 40w89a4bwd. jpg, 44w72a3hk jpg,
44w72a3hlav jpg, 44w72a3hIrl jpg, 44w72a3hir2.jpg, 47w90a3k. jpg,
47w90a3lav.jpg, 47w90a3mrl jpg, 47w90a3mr2.jpg, 47w90a9k jpg,
ATw90a9lav.jpg, 47w90a9mr! jpg, 47w90a9mr2. jpg, 47w90a9mr3 jpg,
55w75a4k.jpg, 55w7Sa4lav.jpg, S5w75a4irl jpg, SSw75a4lr2 jpg,
55w75a4nock.jpg, 55w75a4outdoor.jpg, 55w75a7br.jpg, 55w75a7k jpg,
55w75a7lav.jpg, 55w75a7lr.jpg, 55w75a7ter.jpg, 64w82al fk. jpg,

64w82al flav.jpg, 64w82al fmrl jpg, 64w82al fmr2.jpg, 64w82al fmr3 jpg,
64w82al finr4. jpg, 64w82alrbr.jpg, 64wS2al rk.jpg, 64w82alrlav.jpg,
64w82alrirl jpg, 64wé dal rir2 jpg, 64w82alrir3 jpg, 64w82alrir4 jpg,
64w82aIryardl jpg, 6482alryard2 jpg, 83washal for.jpg, 83washal fk jpg,
83washal flav.jpg, 83washal fir] jpg. 83washal fir2.jpg, 100w76a2n Lbrlajpg,
100w76a2nIbr1b.jpg, 100w76a2n1br2 jpg, 100w76a2n1 dr.jpg,
100w76a2n1k.jpg, 100w76a2n I lav1 jpg, 100w76a2n1lav2.jpg,
100w76a2n1Ir2.jpg, 100w76a2n2br] jpg, 100w76a2n2br2 jpg,
100w76a2n2t 3.jpg, 100w76a2n2dr1 jpg, 100w76a2n2k.jpg,
100w76a2n2lav1.jpg, 100w76a2n2lav2.jpg, 100w76a2n2Ir1 jpg,
100w76a2n21r2.jpg, 100w76a3nbrl jpg, 100w76a3nbr2. jpg,
100w76a3nbr3.jpg, 100w76a3ndr.jpg, 100w76a3nk jpg, 100w76a3nlav.jpg,
100w76a3nlav2.jpg, 100w76a3nIr.jpg, 100w76a4n2br2. jpg,
100w76a4n2dr.jpg, 100w76a4n2k jpg, 100w76a4n2lav.jpg, 100w76a4n2Ir.jpg,
100w76a4n2mbr.jpg, 100w76a4n2oftice.jpg, 10) w70a3nbr1 jpg,
101w70a3nbr2.jpg, 101 w70a3nbr3 jpg, 101w70a3nbr4 jpg, 101w70a3nk! jpg,
February 2017

310w89a2fulr2.jpg, 310w89aSrbr.jpg, 310w89a5rk jpg, 310w89aSrlav.jpg,
310w89a5rlr.jpg, 310w89aSrir2.jpg, 315w102a1 bbr.jpg, 315w102albk.jpg,
315wl02al1blav.jpg, 315w102al blr.jpg, 315w102albwic.jpg,
315w102a2dk.jpg, 315w102a2dlav.jpg, 315w102a2dIr.jpg,

315w102a4dbr1 jpg, 315w102a4dbr2.jpg, 315w102a4dk jpg,
315w102a4dlav.jpg, 315w102a4dir.jpg, 315w102a5bbr! jpg,
315w102a5bbr2.jpg, 315w102a5bk.jpg, 315w102a5blav jpg,
315w102a5blr.jpg, 315w1 02a6abr1 jpg, 31 5w102a6abrIa jpg,
315wl02a6abr2.jpg, 315w102a6abr2a.jpg, 315w102a6ak jpg,
315w102a6alav.jpg, 315w102a6alr.jpg, 315w102a8fbrla.jpg,
315wl02a8fbrib.jpg, 2 Sw102a8fbr2.jpg, 315w102a8fk jpg,
315wl02a8flav.jpg, 3! .iw102a8fir.jpg, 3!5w102lobby jpg, 423amstaScbr.jpg,
423amstaSck.jpg, 423amsta5clav.jpg, 423amstaScir.jpg, 423amstaScobr.jpg,
423amstaScok.jpg, 423amstaScolav.jpg, 423amstaScolav2.jpg,
423amstaScolrl jpg, 423amstaScolr2.jpg, 423amstaScoter.jpg,
423amstaScter.jpg, 47] cola4br.jpg, 47 | cola4k.jpg, 47 lcola4lav jpg,
47\cola4lrl.j) 4 47 1cola4lr2.jpg, 504w 1 10a4dbr! jpg, 504w1 10a4dbr2.jpg,
504w1]0a4dk.jpg, 504w! 10a4dlav.jpg, 504w1 10a4dlav2.jpg,
504w110a4dirl jpg, 504w! 10a4dlr2.jpg, 504w1 10a4dobr1 Jpg.

504w! 10a4dobr2.jpg, 504w1 10a4dok.jpg, 504w1 10a4dolav.jpg,

504w1 1 0a4dolr.jpg, 504w110a4dolr2.jpg, 507w169a53br1 Jpg,

Page 4 of 6
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 19 of 34

Published:

Completion/Publication

507w169a53br2.jpg, 5L7w169a53cat jpg, 507w169a53k. jpg,
507w169a53lav.jpg, 507w169a53Ir.jpg, 507w 169a53Ir2.jpg,

51 1w169a3br1 jpg, 511w169a3br2.jpg, 5t1w169a3k. jpg, 51 lw 169a3lav.jpg,
5) 1w169a3Irl jpg, 511wi69a3lr2.jpg, 520w174a3cbr.jpg, 520w174a3ck.jpg,
520w174a3clav.jpg, 520w!74a3clr jpg, 520w174a5dbrjpg, 520w174aSdk.jpg.
520w1l74aSdl new.jpg, 520w 1 74aSdlrjpg, 520w1] 74a5ebr.jpg,

$20w] 74aSek.jpg, 520w} 74aSelav.jpg, 520w174aSelr.jpg, 520w 1 74a5fbr.jps,
520w!74a5fk.jpg, 520w174a5flav.jpg, 520w174aSfir jpg, 638weaa3abr.jpg,
638weaa3abr2.jpg, 638weaa3sak.jpg, 638weaa3salav jpg, 638weaa3alr rev.jpe,
638weaa3alr.jpg, 638weaa3alr] jpg, 78Sweaa2bbr! jpg, 785weaa2bbr2. jpg,
785weaa2bk.jpg, 785weaa2biav.jpg, 785weaa2hir jpg,

February 2017

 

Year of Completion:

Earliest Publication Date in Group:
Latest Publication Date in Group:
Nation of First Publication:

2017

January 03, 2017
September 28, 2017
United States

 

 

Author
« Author: Brian Totin
Author Created: photographs
Citizen of: United States
Year Born: 1976
Copyright Claimant
Copyright Claimant: Brian Totin

Rights and Permissions

PO Box 230581, New York, NY, 10023, United States

 

 

 

 

 

Name: Brian Totin
Email: brian@briantotin.com
Telephone: (917)881-1830
Address: PO Box 230581
New York, NY 10023 United States
Certification
Name: Brian Totin
Date; March 07, 2618
NLRC OR RSET A ATS ASTER ATIGRD oene
Copyright Office notes: Regarding title information: Deposit contains complete list of titles that

correspond to the individual photographs included in this group.

Page 5 of 6
‘Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 20 of 34

Regarding group regist ation: A group of published photographs may be
registered on one application with one filing fee only under limited
circumstances. ALL of the following are required: 1. Al] photographs (a) were
created by the same author AND (b) are owned by the same copyright claimant
AND (c) were published in the same calendar year AND 2. The group contains
750 photograhs or less AND 3, A sequentially numbered list of photographs
containing the title, file name and month of publication for each photograph
included in the group must be uploaded along with other required application
materials. The list must be submitted in an approved document format such as
_XLS or .PDF. The file name for the numbered list must contain the title of the
group and the Case Number assigned to the application.

Page 6 of 6
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 21 of 34

EXHIBIT B
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 22 of 34
Certificate of Registration

This Certificate issued under the seal of the Copyright

Office in accordance with title 17, United States Code,

attests that registration has been made for the work

identified below. The information on this certificate has

been made a part of the Copyright Office records. Registration Number

VA 2-096-805
Ui, Effective Date of Registration:
March 07, 2018

Acting United States Register of Copyrights and Director

 

Copyright Registration for a Group of Published Photographs

Registration issued pursuant to 37 C.F.R. § 202.4(i)
For Photographs Published: | October 02, 2017 to December 30, 2017

Title

 

Title of Group: Published works of Brian Totin, 2017, Vol 2
Number of Photographs in Group: 135

e Individual Photographs: 8w90a4br 1 jpg, Sw90a4br2. jpg, 8w90adk. jpg, Sw90adlav.jpg, 8w90a4 Ir] JPS,
8w90adir2.jpg, 22w77a06br1 jpg, 22w77a06br2.jpg, 22w77a06k. jpg,
22w77a0Glav.jpg, 22w77a06lr.jpg, 22w77a24br.jpg, 22w77a24k.jpg,
22w77a24lav.jpg, 22w77a24lr.jpg, 104w80alOki jpg, 104w80al Olav2.jpg,
104w80alOmr13.jpg, 104w80alOmr24 jpg, 130w73a2k.jpg, 130w73a2lav.jpeg,
130w73a2rrl jpg, 130w73a2mr2.jpg, 130w73a2yard.jpg,

137 w83a2wvbrla.jpg, 137w83a2wvbrib.jpg, 137 w83a2wvbr2.jpg,
137w83a2wvbr3a.jpg, 137w83a2wvk.jpg, 137w83a2wvlav| jpg,
137w83a2wvlav2.jpg, 137w83a2wvir) jpg, 137 w83a2wvir2.jpg,
137w83a2wvlr3.jpg, 137w83a3sk.jpg, 137w83a3slav.jpg, 137w83a3smr 1 jpg,
137w83a3smr2.jpg, 139w83a2efbrla.jpg, 139w83a2efbr1b.jpg,
139w83a2efbr2.jpg, 139w83a2efk.jpg, 139w83a2eflav2.jpg,
139w83a2eflrl jpg, 139w83a2eflr2.jpg, 139w83a2ek.jpg, 139w83a2elr.jpg,
142w87ad2br.jpg, 142w87ad2deck.jpg, 142w87ad2k jpg, 142w87ad2lav.jpg,
142w87ad2Ir.jpg, 204w96a3dbr.jpg, 204w96a3dbr2. jpg, 204w9G6a3dk.jpg,
204w96a3dlav.jpg, 204w96a3dirl jpg, 204w96a3d)lr2.jpg, 204w96a3drbr.jpg,
204w96a3drlav.jpg, 204w9Ga3drirl jpg, 250w104ag1br1 jpg,
250w 104agibr2.jpg, 250w104ag1k1 jpg, 250w 104ag1k2. jpg,
250w 104ag llav.jpg, 250w104ag lrl jpg, 250w104ag | outdoor.jpg,
304w30a2k.jpg, 304w30a2lav jpg, 304w30a2mrl jpg, 304w30a2mr2 jpg,
455w37a8 1 3br1 jpg, 455w37a8 | 3br2.jpg, 455w37a8 1 3closet jpg,
455w37a813k.jpg, 455w37a8 1 3lav.jpg, 455w37gym.jpg, 455w37laundry. jpg,
455w37ter.jpg, 455w37ter2.jpg, 471colal2bri jpg, 471colal2br2.jpg,
47 \colal2k.jpg, 471 colal2lav.jpg, 471 colal2Ir.jpg, 638weaaSainsta.jpg,
638 weaaSak.jpg, O38weaaSalav.jpg, O38weaaSalrl! jpg, 638weaaSalr2.jpg,
785 weaaSbbr | .jpg, 785weaaSbbr2.jpg, 785weaaSbbr3.jpg, 785weaaSbdr.jpg,
785weaaSbk. jpg, 785 weaaSblav.jpg, 785weaaSblr.jpg, 785 weaadblr2 jpg,
785weaa l4abr1.jpg, 785weaal 4abr2.jpg, 785weaal 4ak | jpg,
785 weaal4ak2.jpg, 785weaal4alav.jpg, 785weaal4alr] jpg,
78Sweaal4alr2.jpg, 785weaal 7cbrl.jpg, 785weaal 7cbr2.jpg,
785 weaal 7cbr2b.jpg, 785weaal 7ck.jpg, 785weaal 7clav.jpg.
785weaal 7clr.jpg,

Published: October 2017

¢ Individual Photographs: 1G 785 river jpg, IG glass.jpg, IG Hudson! JPG, IG Hudson2.jpg, IG

Page 1 of 3
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 23 of 34

Published:

Completion/Publication

Hudson3.jpg, IG Hudson4.jpg, IG Hudson5.jpg, IG Hudsons jpg, 1G
Hudson7.JPG, IG Hudson8.jpg, IG Hudson9.jpg, IG salem} jpg, IG
salem2.JPG, IG salem3.JPG, IG satem4.JPG, IG salem5.JPG, IG salem6.JPG,
1G salem7.JPG, IG salem8.JPG, IG steps.jpg, IG street. jpg, IG Sunset.jpg, IG
towers.jpg,

November 2017

 

Year of Completion:

Earliest Publication Date in Group:
Latest Publication Date in Group:
Nation of First Publication:

2017

October 02, 2017
December 30, 2017
United States

 

 

Author
° Author; Brian Totin
Author Created: photographs
Citizen of: United States
Year Born: 1976
Copyright Claimant
Copyright Claimant: Brian Totin

Rights and Permissions

PO Box 230581, New York, NY, 10023, United States

MUU EN OER EG

 

sCOSNSOSIEOTOCOVAR0ND.

 

 

Ce AURORE peel

 

Name: Brian Totin
Email; brian@briantotin.com
Telephone: (917)881-1830
Address: PO Box 230581
New York, NY 10023 United States
Certification
Name: Brian Totin
Date: March 07, 2018
san
Copyright Office notes:

Regarding title information: Deposit contains complete list of titles that
correspond to the individual photographs included in this group.

Reparding group registration: A group of published photographs may be
registered on one application with one filing fee only under limited
circumstances. ALL of the following are required: 1. All photographs (a) were
created by the same author AND (b) are owned by the same copyright claimant
AND (c) were published in the same calendar year AND 2. The group contains
750 photographs or less AND 3. A sequentially numbered list of photographs

Page 2 of 3

H i

 
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 24 of 34

containing the title, file name and month of publication for each photograph
included in the group must be uploaded along with other required application
materials. The list must be submitted in an approved document format such as
.XLS or .PDF. The file name for the numbered list must contain the tide of the
group and the Case Number assigned to the application.

Page 3 of 3
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 25 of 34

EXHIBIT C
19-cv-06013-LGS Document1 Filed 06/27/19 Page 26 of 34

Case 1

 

 

 

 

 

of

”

IPS

Vol 1”

“22w77a63mr2

096-797

ion number VA 2

istrat

regis

,

, 2017,

in

+

ian Tot

“Published works of Br
19-cv-06013-LGS Document1 Filed 06/27/19 Page 27 of 34

Case 1

 

“22w77a24lav.jpg” of

ion number VA 2-097-805

Vol 2”, registrat

,

ian Totin, 2017

ished works of Br

“Publ
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 28 of 34

EXHIBIT D
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 29 of 34

 

¢ C2 a Secure https.//showmajo.cem!

* DO NOT SHOW UP DIRECTLY AT APARTMENT * The meeting Place For Viewings - 184 Fifth Ave, 3RD Floor “In
order to validate an appointment, The Screening Questions are required, These are 11 questions that provide
ing your rental situation. Do not show up at

office.

information regar he apartment as meetings begin at the

  

Bask Ay

  

  
 
 

 
  

Mat
YPatk

 

1 ~
Regent 8 map error

TOERBAY sui 18 OTSNE SAY Jute a6 SEGNEBOAY, £4 3:

         

UES - Massive 2 bedroom on CPW $3,995 / month
22 west 77th street - 7 eos an
New York, NY 10028 Deposit $4995

Available now

LAUNDRY ROONMUSEUM BLOCK?LIVE-IN SUPER"GUT RENOVATED’! 2 badrconv2 full bathrooms" Rarely available located across from the tysouin of Natural History.
Prime iocation, W. 77th and Ceniat Park West. Charming and bright pre-war apartment over 1,000 sq ft features: PALATIAL ving toom and Iwo KING-sized bedrooms, aak-
striped floors, high ceilings, separate renovated windowed chef's kitchen with ai stainless appliances and oversized windows. First and last months requited. NO PETS.
Available Excagent Credé required. To view this apartment at any other ploase Contact me anytime via cell of email. | am extremely dedicated to finding you the nght hame

%

 

& CP @ Secure https ‘/showmoja.comst

* DO NOT SHOW UP DIRECTLY AT APARTMENT * The meeting Place For Viewings - 184 Fifth Ave, 3RD Floor “In
order to validate an appointment, The Screening Questions are required. These are 11 questions that provide
information regarding your rental situation. Do not show up at the apartment as meetings begin at the __.
office. :

     
    
 
 
  
  

 

 

UPPER
PSY Sik

  
  

AMC Loeert
sanceta Squase 33 9

  

 

gle *
FOG Park Acanue Ants
gn CtNRboE Circle 8 ”
a Pak . we

Map 625 Tern ottine Reporte map error

   

UES - Massive 2 bedroom on CPW $3,995 / month

4 full bath
22 west 77th sireet - 7 ru nt ‘
New York, N'Y 10028 eno sass
Available now

LAUNDRY ROOM MUSEUM BLOCKMLIVEAN SUPER'GUT RENOVATEO'! 2 bedraomve full bathrooms’ Rarely available located across from the Museum of Natural Hivtory.
Prime logation, W. 77th and Central Park West. Chaming and bright pro-war apartment aver 1,000 24 ft features: PALATIAL living room and two KING-sized bedroams, oak:
stipesd flaora, high cellings, sepasate renovated windowed chef's Kichan with all stainless appliances and oversized windows. First and fanl months required. NO PETS.
Avatablo Excellent Credit required. To view this apartment of any other please contact me anytime via cell of ema, Lam extrariely dedicvaled to finding you the right home
19-cv-06013-LGS Document1 Filed 06/27/19 Page 30 of 34

Case 1

 

came

a.

https showmol

e

 

HUE

 

a5

 

 

  

&
8
gs
2g
é
z
=
2
mR
5
g
B

 

Q

 

 
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 31 of 34

< C’ @ Secure https://www.apartments.com/ues-massive-2-bedroom-an-cpw-new-york-ny-unit-7/harZee0/
— ~ ey
== Menu @ Espafiol *. « Apartments.com”

UES - Massive 2 bedroom on CPW ~
22 W 77th St, New York, NY 10024 - Upper West Side

 

Studio $3,995 Avoid Scams

Home / New York / New York / UES - Massive 2 bedroom on CPW

OA roperty Group
Ue lott wea site lverola rhea | Clas Meee i Ae eae Aaa

 

Beds Baths Rent Unit # Sq Ft Available

Studio 1 Bath $3,995 7 1,004 Sq Ft Available Now

Prices and availability subject to change without notice.

About UES - Massive 2 bedroom on CPW

---- SCHEDULE A SHOWING ONLINE AT:
http://showmojo.com/lac/b9283830ab ----
*LAUNDRY ROOM*MUSEUM BLOCK!*LIVE-IN SUPER*GUT RENOVATED*! 2

   
 

Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 32 of 34

 

_— By
== Menu @ Espafiol fe Apartments.com”

UES - Massive 2 bedroom on CPW 2

22 W 77th St, New York, NY 10024 - Upper West Side

Studio $3,995 Avoid Scams

Horne / New York / New York / UES - Massive 2 bedroom on CPW
. 1 ee

   

Beds Baths Rent Unit # Sq Ft Available

Studio 1 Bath $3,995 7 1,004 Sq Ft Available Now

Prices and availability subject to change without notice.

About UES - Massive 2 bedroom on CPW

---- SCHEDULE A SHOWING ONLINE AT:
http://showmojo.com/lac/b92838350ab ----
*LAUNDRY ROOM*MUSEUM BLOCK!*LIVE-IN SUPER*GUT RENOVATED"! 2
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 33 of 34

& C @ Secure https://www.apartments.com/ues-massive-2- bedroom-on-cpw-new-york-ny-unit- 7/har2eeB/ xv
sae i ty . .
== Menu @ Espajiol Cog Apartments.com: Sign Up / Sign in

 

Studio $3,995 ©

 

Beds Boths Rent Unit # Sq Ft Available

Studio TBA $3,995 7 1,004 Sq Ft Available Now

Prices and ovailabiity subject fo change wihaul notice

About UES - Massive 2 bedroom on CPW

eee SCHEDULE A SHOWING ONLINE AT: http://showmojo.com/lac/b9283830ab ----

*LAUNDRY ROOM*MUSEUM BLOCK!*LIVE-IN SUPER*GUT RENOVATED*! 2 bedroorn/2 full bathrooms* Rarely
available located across from the Museum of Natural History. Prime location, W. 77th and Central Park West.
Charming and bright pre-war apartment over 1,000 sq ft features: PALATIAL living raom and two KING-sized
bedrooms, oak-striped floors, high ceilings, separate renovated windowed chef's kitchen with all stainless
appliances and oversized windows. First and last months required. NO PETS. Available Excellent Credit required. To
view this apartment or any other please contact me anytime via cell or email. | arn extremely dedicated to finding
you the right home.
Case 1:19-cv-06013-LGS Document1 Filed 06/27/19 Page 34 of 34

$ C #@ Secure https.//www.apartments.com/ues-massive-2-bedroom-an-cpw-new-york-ny-unil- hqrzeeQ/ vy

   

— eB We,
== Menu = @ Espafiol te Apartments.com Sign Up / Sign In

Studio $3,995

 

Studio 1BA $3,995 7 1,004 Sq Ft Available Now

 

blest Lo change without notice.

About UES - Massive 2 bedroom on CPW

--~- SCHEDULE A SHOWING ONLINE AT: http://showmojo.com/lac/b92B3830ab ----

*LAUNDRY ROOM*MUSEUM BLOCKI*LIVE-IN SUPER*GUT RENOVATED*! 2 bedroorn/? full bathroorms* Rarely
available located across from the Museum of Natural History. Prime location, W. 77th and Central Park West.
Charming and bright pre-war apartment over 1,000 sq ft features: PALATIAL living room and two KING-sized
bedroams, oak-striped floors, high ceilings, separate renovated windowed chef's kitchen with all stainless
appliances and oversized windows. First and last months required. NO PETS. Available Excellent Credit required. To
view this apartment or any other please contact me anytime via cell or email. | am extremely dedicated to finding

you the right horne.

Contact

Protect yourself from fraud. Do not send money to anyone you dan't know.

 

Charles P, Munroe

\. 929-351-2644 He:

 

 
